Citation Nr: 1314257	
Decision Date: 04/30/13    Archive Date: 05/15/13	

DOCKET NO.  09-49 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder, dementia, and posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to June 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2012).

This case was previously before the Board in October 2011 and October 2012, on which occasions it was remanded for additional development.  The case is now, once more, before the Board for appellate review.  

For reasons which will become apparent, this case is once again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  It is contended that the Veteran's current psychiatric disability is the result of both physical and mental abuse, including sexual abuse, during his period of active military service.

In this regard, the service treatment records reveal findings that the Veteran bore the brunt of what was described as "sadistic horseplay" during his military service.  The service treatment records further show that he was ultimately discharged from active service due to what was then described as an acute situational maladjustment.  A March 1953 service treatment record noted that the Veteran spoke in a high falsetto voice, identified strongly in personality, appearance, and attitude with his mother, and had been subjected to "sadistic horseplay" by fellow Marines.  In a June 1953 Report of Board of Medical Survey the Veteran was noted to have suffered increasing despondency as a result of considerable derision and teasing directed toward him because of his high voice and personal characteristics.  At discharge the appellant was found unfit for service due to reasons not related to his own misconduct, but due to reasons that existed prior to service.

The evidence further shows that following an August 2007 VA psychiatric examination the examiner determined that the Veteran did not suffer from posttraumatic stress disorder.  Unfortunately, however, while the examiner diagnosed an anxiety disorder, the examiner failed to address whether that disorder was related to the Veteran's period of active military service.

In July 2011, an independent medical examiner reviewed the files and determined that the Veteran suffered from dementia, but that the disorder was unrelated to his period of active military service.  That same examiner, however, indicated that a formal examination would be useful to substantiate not only the diagnosis of dementia, but also substantiate any other psychiatric disorder the appellant suffers from.  Such a statement suggests that a formal VA examination should be conducted in order that VA has sufficient medical evidence to determine if the Veteran does, in fact, suffer from an acquired psychiatric disorder that is related to his active military service.

In the October 2011 remand it was requested that the Veteran be afforded an additional VA psychiatric examination in order to more accurately determine the exact nature and etiology of his current psychiatric disability.  The record appears to indicate that the Veteran cancelled his appointment for that examination, but in so doing he indicated that he would contact the RO to "resubmit his claim."  To date, the Veteran has yet to undergo that VA psychiatric examination.

As is clear from the above, the crux of this case is not whether the Veteran currently suffers from an acquired psychiatric disorder, but whether that psychiatric disorder had its origin during, or is in some way related to, his relatively short period of active military service.  That question is best answered in the context of VA psychiatric and psychological examinations which, during the course of a hearing before the undersigned Veterans Law Judge in February 2013, the Veteran indicated he would be willing to attend.  See Transcript, p. 18.

Accordingly, in light of the aforementioned, the case is once again REMANDED to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to July 2011 should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded VA psychiatric and psychological examinations in order to more accurately determine the exact nature and etiology of any current psychiatric disability.  All indicated psychological studies must be conducted.  The Veteran is to be notified that it is his responsibility to report for all examinations and to cooperate in the development of his claim.  The Veteran is further to be advised that the consequences for failure to report for both VA examinations without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the psychiatric and psychological examinations, the examiners must prepare a single jointly prepared opinion specifically addressing whether it is at least as likely as not that any currently diagnosed psychiatric disorder had its origin during, or is in some way the result of, his period of active military service.  If a psychiatric disorder existed prior to service the examiners must address whether it is at least as likely as not that the disorder was aggravated during the appellant's term of active duty.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to completion of the examinations.  The examiners must specify in the report that the claims file and Virtual VA records have been reviewed.

3.  The RO/AMC should then review the jointly prepared examination report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

4.  The RO/AMC should then readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder, to include an anxiety disorder, dementia, and posttraumatic stress disorder.  Should any benefit sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case which must contain notice of all relevant action taken on the claim for benefits since August 2012.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



